                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                NO. 5:17-CV-00056-BR


FREDERICK E. SMITH and BETH SMITH,                   )
                                                     )
              Plaintiffs,                            )
                                                     )
              v.                                     )                       ORDER
                                                     )
RELIANCE STANDARD LIFE INSURANCE                     )
COMPANY,                                             )
                                                     )
              Defendant.                             )

       This matter is before the court on the parties’ stipulation, following the Fourth Circuit

Court of Appeals’ affirmation of the court’s entry of summary judgment to plaintiffs and

plaintiffs’ renewed motion for attorneys’ fees, costs, and interest. (DE # 58.) Based on the

stipulation, it is hereby ORDERED, ADJUDGED, and DECREED that plaintiffs have and

recover of defendant:

           1. $92,852.00 in long term disability benefits from 16 June 2016 through 16 July

              2019;

           2. $32,455.00 in attorneys’ fees;

           3. $2,272.80 in costs;

           4. $12,644.68 in pre-judgment interest; and,

           5. $407.28 in post-judgment interest.

The Clerk is DIRECTED to enter an amended judgment accordingly. Plaintiffs’ renewed
motion for attorneys’ fees, costs, and interest (DE # 53) is DENIED as moot.

       This 26 July 2019.




                                     __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                               2
